DETAILED ACTION
Applicant’s amendment to the claims in the Response filed on 12/22/2020 is acknowledged.

The objection to claim 1 is withdrawn in view of Applicant’s amendment to the claims in the Response filed on 12/22/2020.

The objection to claim 6 is maintained and set forth again below.

The rejections of record under 35 U.S.C. §§ 101 and 112 are maintained and modified in view of Applicant’s amendment to the claims in the Response filed on 12/22/2020 as set forth below. 

Claim Objections
Claim 6 is objected to because of the following informalities:
Instant claim 6: the term “and” should be inserted after the recitation of “individual,” in line 3

Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of abstract ideas without significantly more. This judicial exception is not integrated into a practical application and claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons set forth below. It is noted the instant claims were analyzed for eligibility pursuant to the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance.

A method for reducing the likelihood of a placebo effect when determining the activity of a putative therapeutic agent, comprising, providing a putative therapeutic agent demonstrating positive clinical and/or in vitro results; identifying a first individual who is a placebo responder by determining whether a purportedly neutral component administered to the individual has a microbial effect; assessing a microbial diversity of a microbiota of said first individual; correlating the microbial diversity of the first individual to a placebo effect to identify a microbial basis for the placebo effect, wherein the placebo effect is selected from the group of effects consisting of: an improvement in a condition of the first individual in response to administration of the purportedly neutral component, and a deterioration in a condition of the first individual in response to administration of the purportedly neutral component;  identifying a second individual who is a placebo responder by determining whether the purportedly neutral component administered to the second individual has  microbial effect; assessing a microbial diversity of a microbiota of a the second individual; correlating the microbial diversity of the second individual to a placebo effect  identify the microbial basis for the placebo effect, wherein the placebo effect is selected from the group of effects consisting of: an improvement in a condition of the second individual in response to administration of the purportedly neutral component, and a deterioration in a condition of the second individual in response to administration of the purportedly neutral component; comparing the microbial diversity of the first individual to the microbial diversity of the second individual; assessing differences in the first individual's microbial diversity and the second individual's microbial diversity; and conducting a study wherein the second individual is selected for a the study of the putative therapeutic agent only if the microbial diversity of the second individual is substantially similar to the microbial diversity of the first individual.


 As such, the instant claims are drawn to a process, which is a statutory category of invention (STEP 1: YES).
The instant claims recite various mental process of assessing and correlating data based upon an apparent relationship between an individual’s microbiota and placebo effects, and, from this data, evaluating and potentially selecting an individual for a study of a putative therapeutic agent. The instant claims require concepts performed in the human mind, including observation, evaluation, judgment, opinion, and selection based upon analysis of gathered data. As such, the 
The instant claims are effectively drawn to gathering and analyzing data, and making a ‘yes or no’ selection based upon the analysis of the gathered data. If the second individual’s microbial diversity is not substantially similar to the microbial diversity of the first individual then the second individual is not included in the study; i.e., the result is making a decision to exclude the individual from the study. 
Conversely, if the second individual’s microbial diversity is substantially similar to the microbial diversity of the first individual then the second individual is included in the study; i.e., the result is making a decision to include the individual in the study. The crux of the claimed method is not some nebulous study, but, rather, a selection or rejection of an individual based upon a mental determination of gathered data regarding the substantial similarity to the microbial diversity of the first individual. As such, the instant claims do not recite additional elements that integrate the judicial exception into a practical application of the judicial exception (STEP 2A, PRONG TWO: NO). 
As discussed above, the instant claims are drawn to analyzing data and making a ‘yes or no’ selection based upon the analysis of the data. Beyond this, the instant claims only recite a series of data gathering steps that collect necessary inputs for mental evaluation. Margus et al. (US 7,335,474, prior art of record) evidences it was well-understood, routine, and conventional at the time of filing to ascertain biological correlations to identify placebo effects. (Abstract; column 2, lines 10-48). Lozupone et al. (Nature, 489:220-230 (2012), prior art of record) evidences various well-understood, routine, and conventional methodologies were known at the time of filing for evaluating microbiota diversity in an individual. (See, e.g., FIG. 2). Mere data 
Taken together, the claimed invention does not constitute patent eligible subject matter. 
Claim Rejections - 35 USC § 112-Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The instant claims are drawn to a method for reducing the likelihood of a placebo effect when determining the activity of a putative therapeutic agent based on a correlation between an individual’s microbiota and placebo effect. The instant specification is entirely theoretical and does not demonstrate any correlation actually exists between an individual’s microbiota and placebo effect. 
For example, the instant specification discloses:


However, Applicant merely “contends” this is true without any data, evidence, working examples, etc. to actually demonstrate an individual’s microbiome has any bearing on placebo effect. Unsubstantiated contentions in the instant specification do not reasonably establish any evidentiary basis indicating any correlation actually exists between an individual’s microbiome interacting with inert compounds to produce a placebo effect.
The instant specification further discloses: 
Certain aspects of the present invention include the appreciation that there exists a tremendous variety of differences between individual microbiomes and that such differences account for the results observed in many placebo studies. (Page 9, lines 16-19). 

However, the instant specification does not actually demonstrate this is true; i.e., Applicant seemingly posits this is true, but offers no data, evidence, working examples, etc. to actually substantiate the assertion that differences between individual microbiomes results in placebo effects. 
The claimed method is entirely predicated on a theoretical correlation between an individual’s microbiome and a placebo effect, but the entire disclosure offers no evidence this correlation actually exists. For example, nothing in the instant specification reasonably indicates standard placebos such as colored water (see Ponikau et al., J. Allergy Clin. Immunol., 115:125-131 (2005), prior art of record) or water (see Yoritaka et al., Movement Dis., 28(6):836-839 etc. with  an individual’s microbiome. Likewise, Applicant merely speculates that sugar or starch, which are commonly used placebos, would, by some undisclosed mechanism, interact with an individual’s microbiome to produce a placebo effect. (See, e.g., instant specification, page 5, lines 2-11).  
	The prior art offers no support for a correlation between an individual’s microbiome and a placebo effect. For example, in the context of irritable bowel syndrome (IBS), Vase et al. (Pain, 115:338-347 (2005), prior art of record) teaches placebo effect is likely due to a reduction in negative emotions. (Abstract). Price et al. (Annu. Rev. Psychol., 59:565-590 (2008), prior art of record) teaches:
Research has identified many types of placebo responses driven by different mechanisms depending on the particular context wherein the placebo is given. Some placebo responses, such as analgesia, are initiated and maintained by expectations of symptom change and changes in motivation/emotions. Placebo factors have neurobiological underpinnings and actual effects on the brain and body. They are not just response biases. Other placebo responses result from less conscious processes, such as classical conditioning in the case of immune, hormonal, and respiratory functions. (Abstract). 

Wagner et al. (Nat. Rev. Neurosci., 16(7): 403-418 (2015), prior art of record) teaches: 

Placebo effects are beneficial effects that are attributable to the brain–mind responses to the context in which a treatment is delivered rather than to the specific actions of the drug. They are mediated by diverse processes — including learning, expectations and social cognition — and can influence various clinical and physiological outcomes related to health. Emerging neuroscience evidence implicates multiple brain systems and neurochemical mediators, including opioids and dopamine. (Abstract). 

Margus et al (US 7,335,474, prior art of record) teaches “[s]ome believe the placebo effect is psychological in nature, brought about by a belief in the treatment, or a perception with respect to a subjective feeling of improvement.” (Column 1, lines 45-48). While it is noted Margus teaches “methods and systems for identifying underlying biological (e.g., genetic, epigenetic or 
Taken together, the instant specification offers no actual data, evidence, working examples, etc. to establish that an individual’s microbiota has any correlation to placebo effect, and, as discussed above, the prior art establishes placebo effect is due to other modes such as brain–mind response, response biases, patient expectations, etc. 
Accordingly,  the claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention because the instant specification does not disclose a correlation between an individual’s microbiota and a placebo effect actually exists or can actually be used to reduce the likelihood of a placebo effect when determining the activity of a putative therapeutic agent.

Claim Rejections - 35 USC § 112-Indefiniteness  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “substantially” in claim 1 is a relative term which renders the claim indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the instant claims and specification what degree of similar microbial diversity (e.g., 80%, 90%, 99.5%, etc.) actually constitutes “substantially similar.” 
The dependent claims do not add additional clarity and, therefore, are also indefinite. 
Response to Arguments
Applicant’s arguments filed 12/18/2020 have been fully considered but they are not persuasive. Applicant’s arguments are discussed to the extent they apply to the current grounds of rejection set forth above. 
On page 5 of the Response, Applicant urges the “amended claims are directed to a novel method that comprises at least 10 steps, directed to reducing the likelihood of a placebo effect when determining the activity of a putative therapeutic agent.” However, the number of recited steps is not dispositive with respect to eligibility. As discussed above, the instant claims recite a series of data gathering steps that collect necessary inputs for mental evaluation. 
On page 5 of the Response, Applicant points to various recited method steps and urges these steps do not “‘require concepts performed in the human mind.’” However, mere data gathering using well-understood, routine, and conventional techniques constitutes insignificant 
It is noted the instant claims have been amended to recite “conducting a study wherein selecting the second individual is selected for the study of the putative therapeutic agent only if the microbial diversity of the second individual is substantially similar to the microbial diversity of the first individual.” The study does not even seem to require the second individual; the claimed method encompasses the mental decision to exclude the second individual from the study. The crux of the invention is not a vague “study,” but, rather, the selection or rejection of an individual based upon the appreciation of theoretical correlation between an individual’s microbiome and a placebo effect.
Applicant also urges “that some elements of the claimed method involve an action that can allegedly be performed in the human mind (e.g.[,] correlating) is not patent defeating as demonstrated by the myriad of patents (issued after Alice) that contain such claim elements.” However, as Applicant is aware, in such a case the claims must include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, a series of data gathering steps that collect necessary inputs for mental evaluation are not elements that amount to significantly more than the judicial exception.
Applicant further urges “the human mind is not equipped to provide” various steps recited by instant claims. Again, however, mere data gathering using well-understood, routine, and conventional techniques constitutes insignificant extra-solution activity that does not amount 
On page 6 of the Response, Applicant urges “the dependent claims here further define the invention,” Applicant cites to instant claim 3, which recites, in part, “providing a no treatment control.” However, as discussed above, this would well-understood, routine, and conventional techniques constitutes insignificant extra-solution activity that does not amount to significantly more than the judicial exception. A no treatment control would simply constitute data gathering for mental evaluation
On pages 6-7 of the Response, Applicant urges “[r]ather than being ‘well-understood, routine, and conventional,’ the prior art shows that the ascertainment of biological correlations to identify placebo effects was in a state of disarray.” To the contrary, the prior art (e.g., Margus and Lozupone) evidences ascertaining biological correlations to identify placebo effects and evaluating microbiota diversity in an individual were well-understood, routine, and conventional at the time of filing, and constitute a series of data gathering steps that collect necessary inputs for mental evaluation. 
On pages 7-8 of the Response, “Applicants provide further information (as discussed during the telephone interveiw [sic]) to further substantiate the real world aspects of the present invention and the importance of assessing the diversity of an individual's microbiome when conducting placebo studies of putative therapeutic agents.” It is noted the references cited by Applicant were not listed on an IDS and copies were not provided to the Office. Regardless, any potential “real world aspects” and “importance” does not negate the fact that the claimed method is drawn to a judicial exception that is not integrated into a practical application and does not 
On page 9 of the Response, Applicant urges the Office “has failed to present a prima facie case that the present claims are not enabled.” More particularly, Applicant urge “the steps are straightforward and understandable to a PHOSITA.” However, as discussed above, the claimed method is entirely predicated on a theoretical correlation between an individual’s microbiome and a placebo effect, but the entire disclosure offers no evidence this correlation actually exists. Simply reciting steps to ascertain an ill-defined “microbial effect,” “microbial basis,” “substantially similar” microbial diversity, etc. does not, by itself, support enablement. Applicant is attempting to patent a hypothesis, which is not supported by data, evidence, and/or prior art, or even common sense.
 For example, as discussed above, a common placebo is water. (See Yoritaka et al., Movement Dis., 28(6):836-839 (2013), prior art of record). As such, the instant claims contemplate that water would, for some unclear reason, react with an individual’s microbiome to cause some “microbial effect.” Likewise, Applicant merely speculates that sugar or starch, which are also commonly used placebos, would, by some undisclosed mechanism, interact with an individual’s microbiome to produce a placebo effect. (See, e.g., instant specification, page 5, lines 2-11).  
Applicant further urges the Office “notes that there are no working examples in the specification. But such examples are not required in order to comply with the enablement requirement.” However, as Applicant is aware, a lack of a working example is a factor to be considered for enablement. Here, the lack of working examples weighs against enablement because, as discussed above, Applicant’s entire disclosure offers no data, evidence, prior art, etc. to actually substantiate the assertion that differences between individual microbiomes results in placebo effects.
The entire disclosure is predicated on contentions and speculations, which, by themselves, do not support enablement because they do not rationally substantiate the assertion that differences between individual microbiomes results in placebo effects. A PHOSITA would not reasonably be able to use the claimed invention because the entire invention is simply a hypothesis that differences between individual microbiomes might result in placebo effects. The instant specification does actually define a “microbial basis for the placebo effect.” This reinforces the fact that the entire disclosure does not demonstrate a “microbial basis for the placebo effect” even exists.
On pages 9-10 of the Response, Applicant urges “there is no reason to doubt the objective truth of the statements contained in the specification, which must be relied on for enabling support.” Applicant further urges “[a]n assertion that the claimed invention is useful in treating a symptom of an incurable disease may be considered credible by a person of ordinary skill in the art on the basis of a fairly modest amount of evidence or support.”
Here, however, Applicant’s disclosure offers no evidence or support for the actual existence for a correlation between an individual’s microbiota and placebo effect. As discussed above, the instant specification discloses:
In many cases, sugar pills or starch pills are employed as a placebo to test an experimental drug. The effect of such presumably innocuous elements as sugar or starch have traditionally been considered to be worthy of no notable importance. What the present inventor contends, however, is that these admittedly simple constituents have a profound effect on various biological systems due to the involvement of an individual's microbiome. It is the past failure to appreciate the variety of any given individual's microbiome's and the effect of so-called placebos on such microbiomes that accounts for the seemingly mysterious beneficial effects of such simple constituents being administered to such individuals, as compared to those who are administered active new drug components. (Page 5, lines 2-11).
etc. to actually demonstrate an individual’s microbiome has any bearing on placebo effect. Unsubstantiated contentions in the instant specification do not reasonably amount to evidence or support for the contention that a correlation actually exists between an individual’s microbiome interacting with inert compounds, such as water, to produce a placebo effect.
	As further discussed above, instant specification discloses: 
Certain aspects of the present invention include the appreciation that there exists a tremendous variety of differences between individual microbiomes and that such differences account for the results observed in many placebo studies. (Page 9, lines 16-19). 

However, the instant specification does not actually demonstrate this is true; i.e., Applicant seemingly posits this is true, but offers no data, evidence, working examples, etc. to actually substantiate the assertion that differences between individual microbiomes results in placebo effects. An untested hypothesis does not reasonably constitute evidence and/or support for enablement.
	Moreover, as discussed in detail above, the prior art also do not support Applicant’s hypothesis. The prior art teaches, e.g., placebo effect is psychological in nature; i.e., placebo factors have neurobiological underpinnings and actual effects on the brain and body. The prior art establishes placebo effect is due to brain–mind response, response biases, patient expectations, etc., and does not support a theoretical correlation between an individual’s microbiota and a placebo effect. 
Applicant cannot escape the fact that the instant specification does not disclose a correlation between an individual’s microbiota and a placebo effect actually exists or can actually be used to reduce the likelihood of a placebo effect when determining the activity of a 
On pages 11-12 of the Response, Applicant urges the term “substantially similar” is not indefinite. More particularly, Applicant urges “the term ‘substantially similar’ is broad, but that does not make it indefinite.” Here, instant claim 1 requires “conducting a study wherein the second individual is selected for the study of the putative therapeutic agent only if the microbial diversity of the second individual is substantially similar to the microbial diversity of the first individual.” The instant specification does not define the term “substantially similar.”
 It is unclear from the instant claims and specification what degree of microbial similarity (e.g., 80%, 90%, 99.5%, etc.) actually constitutes “substantially similar. For example, it would be unclear if 75% similarity would be sufficient to select the second individual for the study; likewise, it would unclear if 74.9% or 74.8%, similarity would exclude the second individual from the study. Given the strictly theoretical nature of the entire disclosure one of ordinary skill in the art would have no standard for ascertaining the metes and bounds of the term “substantially similar.”
For the reasons set forth above, the rejections of record are maintained. 
Conclusion
NO CLAIMS ARE ALLOWED 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J VISONE whose telephone number is (571)270-7144.  The examiner can normally be reached on Tues-Thur 8-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/THOMAS J. VISONE/Primary Patent Examiner, Art Unit 1651